DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s pre-amendment filed April 07 2021.  Claims 2-21 are pending.  Claim 1 was canceled. 
 
Claim Rejections - 35 USC § 112
Claims 2-21 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re base claims 2, 8, and 18:  Original specification does not support and describe, for example, base claim 2 for the recitation of “wherein the first isolation layer includes a first metal layer and has an airgap in the first metal layer”, in which the first isolation layer is provided in the first trench” and in which the first trench is penetrating a first surface and a second surface of the semiconductor substrate.  As can be seen, Figure 4 and related text just show the air gap (AG) in the first metal layer 104b, in which the first trench 104 is not penetrating the first surface and the second surface of the semiconductor substrate 100.  Re-claims 8 and 18: discussion above to claim 2 are similarly applied to claims 6 and 18 for “wherein the pixel isolation layer includes a first metal layer and has a first airgap in the first metal layer”. 
Re-claims 5, 9 and 18:  Original specification does not support and describe, for example, claim 5 for the recitation of “wherein the second isolation layer has an airgap in the second metal layer”.  As can be seen, Figure 4 and related text only show the air gap (AG) in the first metal layer 104b.  Nowhere is shown the second isolation layer has the airgap in the second metal layer.  Re-claims 9 and 18: discussion above to claim 5 are similarly applied to claim 9 for “wherein the doping isolation layer has a second airgap in the second metal layer”, and claim 18 for “wherein the doping isolation layer includes a second metal layer and a second airgap in the second metal layer”. 
Re-claims 3,8,18: Original specification does not support and describe, for example, claim 3 for the recitation of “wherein the second isolation layer includes a second metal layer” and together with “wherein the first isolation layer includes a first metal layer and has an airgap in the first metal layer”.  As can be seen, Figure 4 and related text just show the air gap (AG) in the first metal layer 104b of the first isolation layer 104, wherein the second isolation layer 106 (para 36-37,35) includes an insulation material (not a second metal layer).  Re-claim 8 and 18: discussion above to claim 3 are similarly applied to claims 9 and 18 “the doping isolation layer includes a second metal layer” together with “wherein the pixel isolation layer includes a first meta layer and has a first airgap in the first metal layer”.

 (Dependent claims are rejected as depending on rejected base claim)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 2-10,12-16,18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagita (2014/0054662).
Re-claim 2, Yanagita teaches (at Figs 1-21; paragraphs 47-186) an image sensor, comprising: a semiconductor substrate 12 including a pixel region, the semiconductor substrate having: a first trench (Figs 12-13, outer one located at the most right) penetrating a first surface and a second surface of the semiconductor substrate 12; and a second trench (Fig 12, inner one adjacent to the outer one; and Figs 13B,15) penetrating the first surface of the semiconductor substrate and having a bottom surface spaced apart from the second surface of the semiconductor substrate 12, the second surface of the semiconductor substrate opposite to the first surface of the semiconductor substrate; a first doped region 40 (para 58-60) and a second doped region 40 in the pixel region of the semiconductor substrate and between the first and second surfaces of the semiconductor substrate; a first isolation layer (separation units 19 with 20/21 films, Figs 2 at outer portions, paragraphs 66-72; separation units 53 in Fig 17 with 20/54 films and air gap 58, paragraphs 153-159; separation units 66 in Figs 19-21 with 67-68 films; para 161-186; and separation units 72 with 67/71 films in Fig 21, paragraphs 173-178 for the metal layer 71 of tungsten) provided in the first trench of the semiconductor substrate and defining the pixel region; a second isolation layer (inner isolation portions of (19,66,72; Figs 2,17-21)  provided in the second trench of the semiconductor substrate and disposed between the first and second doped regions; and a micro-lens 28 (Fig 2, para 77) disposed on the first surface of the semiconductor substrate and corresponding the first doped region, the second doped region, and the second isolation layer, wherein the first isolation layer (Figs 17-21, para 160-174) includes a first metal layer (68 in Fig 19; 71 in Figs 21; para 172,174) and has an airgap 58 in the first metal layer. Re-claim 3, wherein the second isolation layer includes a second metal layer (another 68 in Fig 19; 71 in Figs 21; para 172,174).   Re-claim 4, wherein the first isolation layer further includes a first insulating layer 67 (Fig19-21; para 164) between the first metal layer (68 in Fig 19; 71 in Figs 21; para 172,174) and the semiconductor substrate 12, and wherein the second isolation layer further includes a second insulating layer 67 (Fig19-21; para 164) between the second metal layer (68 in Fig 19; 71 in Figs 21; para 172,174) and the semiconductor substrate 12.  Re-claim 5, wherein the second isolation layer has an air-gap 58 in the second metal layer (another 68 in Fig 19; 71 in Figs 21; para 172,174).   Re-claim 6, wherein the second metal layer (another 68 in Fig 19; 71 in Figs 21; para 172,174) includes the same material as the first metal layer (another 68 in Fig 19; 71 in Figs 21; para 172,174), and wherein the micro-lens 28 (Figs 19-21)vertically overlaps the first doped region, the second doped region, and the doping isolation layer.  Re-claim 7, wherein a first width (e.g. width of layer 48 in Fig 15 para 113-115) of the first isolation layer at the first surface of the semiconductor substrate is greater than a second width (e.g. width of layer 50,25 in Fig 15 para 74,111-120) of the second isolation layer at the first surface of the semiconductor substrate 12.
 Re-claim 8, Yanagita teaches (at Figs 1-21; paragraphs 47-186) an image sensor, comprising: a substrate 12 including pixel regions, the substrate 12 having a first surface and a second surface opposite to each other; a first doped region 40 (para 58-60) and a second doped region 40 in each of the pixel regions of the substrate; a pixel isolation layer (Figs 12-13, outer one located at the most right) penetrating the first surface and the second surface of the substrate, the pixel isolation layer disposed between the pixel regions of the substrate; a doping isolation layer (Figs 12-13, inner one adjacent to the outer one; and Figs 13B,15) penetrating the first surface of the substrate and spaced apart from the second surface of the substrate, the doping isolation layer disposed between the first doped region and the second doped region; and a micro-lens 28 (Fig 2, para 77) disposed on the first surface of the substrate, the micro-lens corresponding the first doped region, the second doped region, and the doping isolation layer, wherein the pixel isolation layer (Figs 17-21, para 160-174) includes a first metal layer (68 in Fig 19; 71 in Figs 21; para 172,174) and has a first airgap 58 in the first metal layer, and wherein the doping isolation layer includes a second metal layer (another 68 in Fig 19; 71 in Figs 21; para 172,174).  Re-claim 9, wherein the doping isolation layer has a second air-gap 58 in the second metal layer (another 68 in Fig 19; 71 in Figs 21; para 172,174). Re-claim 10, wherein the pixel isolation layer further includes a first insulating layer 67 (Fig19-21; para 164) between the first metal layer (68 in Fig 19; 71 in Figs 21; para 172,174) and the substrate 12, and wherein the doping isolation layer further includes a second insulating layer 67 (Fig19-21; para 164) between the second metal layer (68 in Fig 19; 71 in Figs 21; para 172,174) and the substrate 12.  Re-claim 12, wherein the first insulating layer 67 (Fig19-21; para 164) includes at least one of silicon oxide, silicon nitride, or silicon oxynitride.  Re-claim 13, further comprising: a gate pattern 16 (Fig 2, para 62) on the second surface of the substrate 12; a plurality of insulative layers 14 (Fig 2, para 56-65) stacked on the second surface of the substrate, at least one insulative layer 14 of the plurality of insulative layers covering the gate pattern; and metal interconnections 15/13 (Fig 2, para 57) between insulative layers 14 (Fig 2; para 56-65).   Re-claim 14, wherein each of the first doped region 40 (para 58-60; Figs 17-21,12) and the second doped region 40 is adjacent to the second surface of the substrate 12.  Re-claim 15, further comprising a color filter array 27 (Figs 2,1; para 76,56-80) disposed on the first surface of the substrate, the color filter array comprising a plurality of color filters, and wherein one color filter of the plurality of color filters 27 (Figs 2,1; para 76,56-80) corresponds the first doped region 40, the second doped region 40, and the doping isolation layer (Figs 12-13, inner one adjacent to the outer one; and Figs 13B,15).  Re-claim 16, further comprising a floating diffusion region 30 (paragraphs 62-67-186; Figs 2-21) disposed in the each of the pixel regions of the substrate 12 and disposed at a side of the first doped region 40.
Re-claim 18, Yanagita teaches (at Figs 1-21; paragraphs 47-186) an image sensor comprising: a substrate 12 including a pixel region, the substrate having: a first trench (Figs 12-13, outer one located at the most right) penetrating a first surface and a second surface of the substrate; and a second trench (Fig 12, inner one adjacent to the outer one; and Figs 13B,15) penetrating the first surface of the substrate and having a bottom surface spaced apart from the second surface of the substrate, the second surface of the substrate opposite to the first surface of the substrate; an anti-reflection layer 25 (Fig 2, para 57 for light blocking film 25) disposed on the first surface of the substrate; a micro-lens 28 (Fig 2, para 77) disposed on the anti-reflection layer; a color filter 27 (Figs 2,1; para 76,56-80) between the anti-reflection layer and the micro-lens; an interconnection structure 13 (Fig 2, para 57) on the second surface of the substrate, the interconnection structure including insulative layers 14 (Fig 2; para 56-65) and metal interconnections 15 between the insulative layers; a gate pattern 16 (Fig 2, para 62) between the interconnection structure and the second surface of the substrate; a first doped region 40 (para 58-60) and a second doped region 40 in the pixel region of the substrate and between the first and second surfaces of the substrate; a pixel isolation layer (Figs 12-13, outer one located at the most right) provided in the first trench of the substrate and defining the pixel region; and a doping isolation layer (Fig 12, inner one adjacent to the outer one; and Figs 13B,15) provided in the second trench of the substrate and disposed between the first and second doped regions, wherein the pixel isolation layer (Figs 17-21, para 160-174) includes a first metal layer (68 in Fig 19; 71 in Figs 21; para 172,174) and a first airgap 58 in the first metal layer, wherein the doping isolation layer includes a second metal layer (another 68 in Fig 19; 71 in Figs 21; para 172,174) and a second airgap 58 in the second metal layer, and wherein the micro-lens 28 corresponds the first doped region, the second doped region, and the doping isolation layer. Re-claim 19, wherein the first metal layer (68 in Fig 19; 71 in Figs 21; para 172,174) includes tungsten, and wherein the second metal layer (68 in Fig 19; 71 in Figs 21; para 172,174) includes tungsten.  Re-claim 20, wherein the pixel isolation layer further includes a first insulating layer 67 (Fig19-21; para 164) between the first metal layer (68 in Fig 19; 71 in Figs 21; para 172,174) and the substrate 12, and wherein the doping isolation layer further includes a second insulating layer 67 (Fig19-21; para 164) between the second metal layer (68 in Fig 19; 71 in Figs 21; para 172,174) and the substrate 12, the second insulating layer 67 covers sidewalls and the bottom surface of the second trench.  Re-claim 21, wherein an average width (e.g. width of layer 48 in Fig 15 para 113-115) of the pixel isolation layer  is greater than an average width (e.g. width of layer 50,25 in Fig 15 para 74,111-120) of the doping isolation layer.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagita (2014/0054662) taken with  Sato (2015/0102448). 
Yanagita teaches (at Figs 1-21; paragraphs 47-186) the image sensor, as applied to claims 2-10,12-16,18-21  above and fully repeated; Re-claim 11, Yanagita teaches wherein the second insulating layer 67 (Fig19-21; para 164) covers sidewalls and bottom surface of the second metal layer (68 in Fig 19; 71 in Figs 21; para 172,174), the bottom surface of the second metal layer disposed at a level between the first surface and the second surface of the substrate, and wherein the second insulating layer 67 (para 164) includes silicon oxide, silicon nitride or silicon oxynitride.
Re-claim 17, Yanagita already teaches the second insulating layer, lacks using the second insulating layer including metal oxide. 
However, Sato teaches (at Fig 16B, para 94) the second insulating layer 16 covering sidewalls and bottom surface of the second metal layer 33, wherein the second insulating layer includes metal oxide (para 94, e.g. for hafnium oxide). 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the image sensor including the second insulating layer of Yanagita by employing metal oxide for the second insulating layer, as taught by Sato, because the metal oxide including hafnium oxide has a relatively high refractive index, thereby improving the anti-reflection effect.
 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagita (2014/0054662) taken with  Sato (2015/0102448). 
Yanagita teaches (at Figs 1-21; paragraphs 47-186) the image sensor, as applied to claims 2-10,12-16,18-21  above and fully repeated; Re-claim 17,  Yanagita teaches further comprising a backside insulating layer 26 (Fig 2, para 75,57) disposed between the micro-lens 28 and the first surface of the substrate 12, wherein the backside insulating layer 26 includes a planarizing resin layer (para 75). 
Re-claim 17, Yanagita already teaches the backside insulating layer as the planarizing layer, but lacks using at least one of silicon oxide, silicon nitride, silicon oxynitride, or hafnium oxide.
However, Sato teaches (at Fig 1, para 66,62) using the planarizing layer 17,32 as the backside insulating layer, wherein the backside insulating layer 17,32 includes at least one of silicon oxide, silicon nitride, silicon oxynitride (para 66,62).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the image sensor of Yanagita by employing the backside insulating layer including at least one of silicon oxide, silicon nitride, silicon oxynitride disposed between the first surface of the substrate and the micro-lens, as taught by Sato.  This is because of the desirability to provide a protective and planar film between the substrate and the micro-lens, thereby improving the reliability of the image sensor. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 2-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over patent claims 1-19 of U.S. Patent No. 10,672,817 in view of     Yanagita (2014/0054662) and Minami (2015/0028405).  
Although the conflicting claims are not identical, they are not patentably distinct from each other, in which scope of application base claims 2, 8 and 18 of the present application are broad enough to encompass the scope of patent claims 1-19, in which, for example, patent claim 19 together with base claim 18 recite the application claims 2 and 8 for the image sensor comprising: a semiconductor substrate including a pixel region, the semiconductor substrate having: a first trench penetrating a first surface and a second surface of the semiconductor substrate (patent claim 7 for “wherein the first isolation layer fully penetrates the semiconductor layer”); and a second trench penetrating the first surface of the semiconductor substrate and having a bottom surface spaced apart (patent claim 6 for “…the second isolation layer is spaced apart…”) from the second surface of the semiconductor substrate, the second surface of the semiconductor substrate opposite to the first surface of the semiconductor substrate; a first doped region and a second doped region (patent claim 18 for first and second photoelectric conversion regions as doping regions) in the pixel region of the semiconductor substrate and between the first and second surfaces of the semiconductor substrate; a first isolation layer provided in the first trench of the semiconductor substrate and defining the pixel region; a second isolation layer provided in the second trench of the semiconductor substrate and disposed between the first and second doped regions; and a micro-lens (patent claim 18) disposed on the first surface of the semiconductor substrate and corresponding the first doped region, the second doped region, and the second isolation layer, wherein the first isolation layer includes a first metal layer (patent claim 18, last 4 lines) and has an airgap (patent claim 19 and patent claim 12 for air gap within the metal layer) the first metal layer.  The Patent claims already recite the first isolation layer includes the first metal layer while Application claims 2, 8 and 18 recite the first isolation layer includes a first metal layer and the second isolation layer includes a second metal layer, and airgap in the metal layer.  However, Yanagita (2014/0054662), as applied above and fully repeated herein, teaches (at Figs 1-21; paragraphs 47-186) an image sensor (e.g. Figs 17-21, para 152-178,68) comprising the first isolation layer including a first metal layer (68 in Figs 19-21, para 172) having a first airgap 58 and the second isolation layer including a second metal layer (68 in Figs 19-21, para 172,174) including a second airgap 58.  It would have been obvious to one of ordinary skill in the art to employ the teachings in order to manufacture the image sensor including the isolation layers including the metal layer having the airgap, because of the desirability to improve optical light blocking features in the image sensor. Re further claims 18-21, employing a micro-lens 28 disposed on the antireflection layer 25 (Fig 2, para 57 for light blocking film 25) would have been obvious and well known as taught by Yanagita in order to reduce the reflection of light at the pixel  regions. Minami teaches wherein the first isolation layer 43a and the second isolation layer (the separating region 43a located at the center in Fig 7, para 74-80; 43 in Fig 3, para 38-40,66-67) comprise: a vertical reflective layer 42a/42 (Fig 7, para 38,74-80; Fig 3, para 38-40) comprising metal materials; and a vertical insulating layer 41a/41 (Fig 7, para 38,75,74-80; Fig 3, para 38-40) covering sidewalls and a bottom surface of the vertical reflective layer 42a/42.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teachings by covering the bottom surface of the reflective layer of the patent claim with the insulating layer, as taught by Minami because of the desirability to improve light reception sensitivity while reducing the number of manufacturing steps.   

Claims 2-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over patent claims 1-19 of U.S. Patent No. 10,943,937 in view of     Yanagita (2014/0054662) and Minami (2015/0028405).  
Although the conflicting claims are not identical, they are not patentably distinct from each other, in which scope of application base claims 2, 8 and 18 of the present application are broad enough to encompass the scope of patent claims 1-19, in which, for example, patent claim 19,2-3 together with base claim 16 recite the application claims 2 and 8 for the image sensor comprising: a semiconductor substrate including a pixel region, the semiconductor substrate having: a first trench penetrating a first surface and a second surface of the semiconductor substrate (patent claim 3 for “wherein the first isolation layer fully penetrates the first surface and the second surface of the substrate”); and a second trench penetrating the first surface of the semiconductor substrate and having a bottom surface spaced apart (patent claim 3 for “…the second isolation layer is spaced apart…”) from the second surface of the semiconductor substrate, the second surface of the semiconductor substrate opposite to the first surface of the semiconductor substrate; a first doped region and a second doped region (patent claims 16 and 1 for first and second photoelectric conversion regions as doping regions) in the pixel region of the semiconductor substrate and between the first and second surfaces of the semiconductor substrate; a first isolation layer provided in the first trench of the semiconductor substrate and defining the pixel region; a second isolation layer provided in the second trench of the semiconductor substrate and disposed between the first and second doped regions; and a micro-lens (patent claim 16) disposed on the first surface of the semiconductor substrate and corresponding the first doped region, the second doped region, and the second isolation layer, wherein the first isolation layer includes an electrically conductive light blocking layer (patent claim 16, last 6 lines) and has an airgap (patent claim 19 for air-filled gap) in the electrically conductive layer).  The Patent claims already recite the first isolation layer includes the first metal layer while Application claims 2, 8 and 18 recite the first isolation layer includes a first metal layer and the second isolation layer includes a second metal layer, and airgap in the metal layers  (application claims 5,9,18).  However, Yanagita (2014/0054662), as applied above and fully repeated herein, teaches (at Figs 1-21; paragraphs 47-186) an image sensor (e.g. Figs 17-21, para 152-178,68) comprising the first isolation layer including a first metal layer (68 in Figs 19-21, para 172,174) having a first airgap 58 and the second isolation layer including a second metal layer (68 in Figs 19-21, para 172) including a second airgap 58. It would have been obvious to one of ordinary skill in the art to employ the teachings in order to manufacture the image sensor including the isolation layers including the metal layer having the airgap, because of the desirability to improve optical light blocking features in the image sensor. Re further claims 18-21, employing a micro-lens 28 disposed on the antireflection layer 25 (Fig 2, para 57 for light blocking film 25) would have been obvious and well known as taught by Yanagita in order to reduce the reflection of light at the pixel  regions.  Minami teaches wherein the first isolation layer 43a and the second isolation layer (the separating region 43a located at the center in Fig 7, para 74-80; 43 in Fig 3, para 38-40,66-67) comprise: a vertical reflective layer 42a/42 (Fig 7, para 38,74-80; Fig 3, para 38-40) comprising metal materials; and a vertical insulating layer 41a/41 (Fig 7, para 38,75,74-80; Fig 3, para 38-40) covering sidewalls and a bottom surface of the vertical reflective layer 42a/42.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention employing the teachings by covering the bottom surface of the reflective metal layer of the patent claim with the insulating layer, as taught by Minami because of the desirability to improve light reception sensitivity while reducing the number of manufacturing steps.  


Claims 2-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over patent claims 1-19 of U.S. Patent No. 10,157,948 in view of     Yanagita (2014/0054662) and Minami (2015/0028405).  
Although the conflicting claims are not identical, they are not patentably distinct from each other, in which scope of application base claims 2, 8 and 18 of the present application are broad enough to encompass the scope of patent claims 1-19, in which, for example, patent claim 13 together with base claim 6 recite the application claims 2 and 8 for the image sensor comprising: a semiconductor substrate including a pixel region, the semiconductor substrate having: a first trench penetrating a first surface and a second surface of the semiconductor substrate (patent claim 13 for “wherein the first isolation layer penetrates the semiconductor layer”); and a second trench penetrating the first surface of the semiconductor substrate and having a bottom surface spaced apart (patent claim 13 for “…the second isolation layer is spaced apart…”) from the second surface of the semiconductor substrate, the second surface of the semiconductor substrate opposite to the first surface of the semiconductor substrate; a first doped region and a second doped region (patent claim 6 for first and second photoelectric conversion elements) in the pixel region of the semiconductor substrate and between the first and second surfaces of the semiconductor substrate; a first isolation layer provided in the first trench of the semiconductor substrate and defining the pixel region; a second isolation layer provided in the second trench of the semiconductor substrate and disposed between the first and second doped regions; and a micro-lens disposed on the first surface of the semiconductor substrate and corresponding the first doped region, the second doped region, and the second isolation layer, wherein the first isolation layer includes a first metal layer and has an airgap (last 3 lines of patent claim 6 for air gap within the vertical reflective layer) the first metal layer.  Patent claims already recite the first isolation layer includes a vertical reflective layer while Application claims 2, 8 and 18 recite the first isolation layer includes a first metal layer and the second isolation layer includes a second metal layer.  However, Yanagita (2014/0054662), as applied above and fully repeated herein, teaches (at Figs 1-21; paragraphs 47-186) an image sensor (e.g. Figs 17-21, para 152-178,68) comprising the first isolation layer including a first metal layer (68 in Figs 19-21, para 172,174) having a first airgap 58 and the second isolation layer including a second metal layer (68 in Figs 19-21, para 172) including a second airgap 58. It would have been obvious to one of ordinary skill in the art to employ in order to manufacture the image sensor comprising the isolation layers including the metal layer with the airgap, because of the desirability to improve optical light blocking features in the image sensor. Re further claims 18-21, employing a micro-lens 28 disposed on the antireflection layer 25 (Fig 2, para 57 for light blocking film 25) would have been obvious and well known as taught by Yanagita in order to reduce the reflection of light at the pixel  regions.  Minami teaches wherein the first isolation layer 43a and the second isolation layer (the separating region 43a located at the center in Fig 7, para 74-80; 43 in Fig 3, para 38-40,66-67) comprise: a vertical reflective layer 42a/42 (Fig 7, para 38,74-80; Fig 3, para 38-40) comprising metal materials; and a vertical insulating layer 41a/41 (Fig 7, para 38,75,74-80; Fig 3, para 38-40) covering sidewalls and a bottom surface of the vertical reflective layer 42a/42.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teachings by covering the bottom surface of the reflective layer of the patent claim with the insulating layer, as taught by Minami because of the desirability to improve light reception sensitivity.

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822